IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MONICA FRISBY,                             §
                                               §   No. 554, 2019
            Plaintiff Below,                   §
            Appellant,                         §
                                               §
            v.                                 §   Court Below–Superior Court
                                               §   of the State of Delaware
    NATIONAL STORAGE                           §
    AFFILIATES                                 §   C.A. No. N19M-07-068
    (NSA/ISTORAGE), and CEO                    §
    ARLEN D. NORDHAGEN,                        §
                                               §
            Defendants Below,                  §
            Appellees.                         §


                                Submitted: January 17, 2020
                                Decided:   January 23, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                             ORDER

         Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)     On December 26, 2019, the appellant, Monica Frisby, filed a notice of

appeal from a bench ruling issued by the Superior Court on December 18, 2019,1

which granted Frisby’s request to have access to her storage unit at the defendants’




1
    The Superior Court issued a written order memorializing its bench ruling on January 6, 2020.
facility for thirty days and ordered the case to be dismissed after the expiration of

the thirty-day period unless further disputes between the parties arose. The Superior

Court docket reflects that the case has not yet been dismissed.

         (2)     The Senior Court Clerk issued a notice directing Frisby to show cause

why her appeal should not be dismissed for her failure to comply with Supreme

Court Rule 42 in taking an appeal from an interlocutory order. Frisby filed a

response to the notice to show cause, but it does not address the interlocutory nature

of the appeal.

         (3)     “An order is deemed final when the trial court has declared its intention

that the order is the court’s final act in a case.”2 Here, Frisby filed her appeal before

the Superior Court dismissed the case. The Superior Court’s ruling is therefore

interlocutory.

         (4)     Absent compliance with Supreme Court Rule 42, the appellate

jurisdiction of this Court is limited to the review of final orders. Frisby’s failure to

comply with Supreme Court Rule 42 leaves this Court without jurisdiction to hear

her interlocutory appeal. The filing fee for any future appeal from the Superior

Court’s final judgment shall be waived.




2
    Pollard v. The Placers, Inc., 692 A.2d 879, 880 (Del. 1997).


                                                  2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                              BY THE COURT:


                              /s/ Gary F. Traynor
                              Justice




                                       3